Case 1:17-cv-00771-JPH-DLP Document 24 Filed 05/10/19 Page 1 of 2 PageID #: 125




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


  DARRELL KAYE ASHER,


         Plaintiff,
                                                          1:17-cv-00771-JPH-DLP
  v.

  SKYLINE HEALTH SERVICES, LLC
  d/b/a DIABETIC CONNECT,

         Defendant.



                                      STATUS REPORT

        Pursuant to this Honorable Court’s Order (Dkt. 23), DARRELL KAYE ASHER, through

 counsel Sulaiman Law Group, Ltd., submit this Status Report.

        On April 7, 2017 Defendant filed for a voluntary bankruptcy proceeding pursuant to 11

 U.S.C §301 of Bankruptcy Code in the Bankruptcy Court for the Southern District of Texas under

 case number 17-32186. Defendant’s Bankruptcy Case remains pending.



                                                   Respectfully submitted,

                                                   s/ Nathan C. Volheim
                                                   Nathan C. Volheim, Esq.
                                                   Sulaiman Law Group, Ltd.
                                                   Attorney for Plaintiff
Case 1:17-cv-00771-JPH-DLP Document 24 Filed 05/10/19 Page 2 of 2 PageID #: 126




                                 CERTIFICATE OF SERVICE

         The undersigned, one of the attorneys for Plaintiff, certifies that on May 10, 2019, he
 caused a copy of the foregoing, STATUS REPORT, to be filed via ECF with notice going
 electronically to all parties of interest.


                                                              s/ Nathan C. Volheim
                                                              Nathan C. Volheim
                                                              Counsel for Plaintiff
